Citation Nr: 1101620	
Decision Date: 01/13/11    Archive Date: 01/20/11

DOCKET NO.  06-17 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an acquired psychiatric disorder, including 
anxiety disorder, depression and posttraumatic stress disorder 
(PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 


INTRODUCTION

The Veteran had active military service from October 1967 to May 
1970.

This appeal to the Board of Veterans' Appeals (Board) is from a 
May 2005 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Oakland, California.

In November 2008, as support for his claim, the Veteran testified 
at a hearing at the RO before the undersigned Veterans Law Judge 
of the Board, also commonly referred to as a Travel Board 
hearing.

The Board subsequently, in January 2009, remanded the claim to 
the RO via the Appeals Management Center (AMC) for additional 
development and consideration.  This additional development 
included obtaining additional information from the Veteran 
concerning his alleged stressors, trying to corroborate these 
claimed events, such as by contacting the U.S. Army and Joint 
Services Records Research Center (JSRRC) and, if necessary, 
having him examined for a medical nexus opinion concerning the 
likelihood he has PTSD as a result of a confirmed stressor.

Since that remand, however, there have been some significant 
developments in governing case law.  Specifically, the U.S. Court 
of Appeals for Veterans Claims (Court/CAVC) has since held that 
claims for service connection for PTSD encompass claims for 
service connection for all psychiatric disabilities.  The scope 
of a mental health disability claim includes any mental 
disability that reasonably may be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record.  See Clemons v. Shinseki, 23 Vet App 1 
(2009).  So the Board accordingly has recharacterized the claim 
as for service connection for an acquired psychiatric disorder, 
hence, no longer just for PTSD but also encompassing other 
diagnoses such as depression and anxiety disorder, not otherwise 
specified (NOS).

In August 2010, the AMC issued a supplemental statement of the 
case (SSOC) continuing to deny the claim and returned the file to 
the Board for further appellate review.  


FINDING OF FACT

There is probative (i.e., competent and credible) medical and 
other evidence of record indicating the Veteran's anxiety 
disorder (NOS), though not also PTSD or depression, is as likely 
as not attributable to traumatic events during his 
military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's 
anxiety disorder (NOS) was incurred in service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist claimants in substantiating claims 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  Here, though, the Board need not 
discuss whether there has been VCAA compliance because the claim 
is being granted, regardless.  See, e.g., 38 C.F.R. § 20.1102 
(2010) (harmless error); Shinseki v. Sanders, 129 S. Ct. 1696 
(2009) (indicating that, as the pleading party, the Veteran, not 
VA, has the burden of proof for showing there is a VCAA 
notice error in timing or content and, moreover, that the error 
is unduly prejudicial, meaning outcome determinative of his 
claim).

II.  Entitlement to Service Connection for an Acquired 
Psychiatric Disorder, Including Anxiety, Depression and PTSD

The Veteran claims that he developed PTSD as a result of 
traumatic or stressful incidents ("stressors") he experienced 
while serving in the Republic of Vietnam from April 1969 to May 
1970.  For the reasons and bases set forth below, the Board finds 
that the evidence supports his claim or, at the very least, is in 
relative equipoise, meaning about evenly balanced for and against 
his claim, so it must be granted with resolution of all 
reasonable doubt in his favor.  38 C.F.R. § 3.102.

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Psychoses will be presumed to have been incurred in service if 
manifested to a compensable degree of at least 10-percent 
disabling within one year after service.  This presumption, 
however, is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  
According to 38 C.F.R. § 3.384, 71 Fed. Reg. 42,758-60 (July 28, 
2006), a "psychosis" includes the following specific disorders:  
brief psychotic disorder, delusional disorder, psychotic disorder 
due to general medical condition, psychotic disorder not 
otherwise specified, schizoaffective disorder, schizophrenia, 
schizophreniform disorder, shared psychotic disorder, and 
substance-induced psychotic disorder.

Service connection for PTSD, in particular, requires:  [1] a 
current medical diagnosis of this condition in accordance with 38 
C.F.R. § 4.125(a) (i.e., DSM-IV) (presumed to include the 
adequacy of the PTSD symptomatology and the sufficiency of a 
claimed in-service stressor), [2] credible supporting evidence 
that the claimed in- service stressor(s) actually occurred, and 
[3] medical evidence of a causal relationship between current 
symptomatology and the specific claimed 
in-service stressor(s).  See 38 C.F.R. § 3.304(f).  See also 
Cohen v. Brown, 10 Vet. App. 128 (1997).

The Veteran has the required DSM-IV diagnoses of PTSD, depression 
and anxiety disorder, NOS.  His VA treatment records, dated from 
May 2004 to June 2007, show he received a diagnosis of PTSD and 
depression as early as May 2004 and that he continued to seek 
treatment for these disorders through June 2007, as shown in the 
most recent VA treatment records.  His Social Security 
Administration (SSA) records also list a diagnosis of depression.  
Further, the August 2009 VA compensation examiner diagnosed 
anxiety disorder, NOS.  Since the record contains the required 
diagnoses of PTSD, depression, and anxiety disorder NOS, which, 
according to Cohen v. Brown, 10 Vet. App. 128 (1997), were all 
presumably in accordance with the DSM-IV criteria both in terms 
of the adequacy and sufficiency of the stressors claimed, the 
first requirement for establishing entitlement to service 
connection for an acquired psychiatric disorder has been 
satisfied.  Consequently, resolution of this case turns on 
whether there also is credible supporting evidence that a claimed 
in-service stressors actually occurred, and, if so, whether there 
is medical evidence of a causal relationship between the 
Veteran's psychiatric disorders and a verified in-service 
stressor.  As the Board will discuss, there is indeed this 
additional necessary evidence supporting the claim.

In adjudicating a claim for PTSD, the evidence necessary to 
establish the occurrence of a stressor during service to support 
a diagnosis varies depending on whether the Veteran "engaged in 
combat with the enemy."  Hayes v. Brown, 5 Vet. App. 60, 66 
(1993).  If it is shown through military citation or other 
appropriate evidence that a Veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
Veteran's lay testimony regarding the reported stressors must be 
accepted as conclusive evidence of their actual occurrence, 
provided the testimony is found to be satisfactory, e.g., 
credible and "consistent with the circumstances, conditions, or 
hardships of such service."  In such cases, no further 
developmental or corroborative evidence is necessary.  38 C.F.R. 
§ 3.304(f)(2).  See also 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).



In this case, there is no conclusive evidence the Veteran engaged 
in combat with an enemy force.  The record confirms that he was 
stationed in the Republic of Vietnam from April 1969 to May 1970 
and that his military occupational specialty (MOS) was a finance 
clerk.  His medals include the National Defense Service Medal, 
Vietnam Service Medal, Vietnam Campaign Medal, and two overseas 
bars.  These medals, while commendable in their own right, are 
not prima facie evidence he engaged in combat with an enemy 
force.  In addition, he was not awarded any other commendation 
typically associated with valor or heroism shown while engaged in 
combat with an enemy force.  So there is no evidence confirming 
his involvement in combat.  See VAOPGCPREC 12-99 (October 18, 
1999).

Where a determination is made, as in this case, that the Veteran 
did not "engage in combat with the enemy," or that the claimed 
stressor is not related to combat, his lay testimony, alone, will 
not be enough to establish the occurrence of the alleged 
stressor.  Rather, the record must contain service records or 
other corroborative evidence that substantiates or verifies his 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
And credible supporting evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence.  Moreau v. Brown, 9 Vet. App. 389, 396 
(1996).  In other words, generally speaking, whether an alleged 
incident in service occurred is a factual, not medical, 
determination.

New regulations regarding PTSD found at 38 C.F.R. § 3.304(f)(3) 
(effective July 13, 2010) state that, if a stressor claimed by a 
Veteran is related to the Veteran's fear of hostile military or 
terrorist activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has contracted, 
confirms that the claimed stressor is adequate to support a 
diagnosis of PTSD and that the Veteran's symptoms are related to 
the claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor is 
consistent with the places, types, and circumstances of the 
Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed 
in-service stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity" means that a Veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the Veteran or 
others, such as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, 
including suspected sniper fire; or attack upon friendly military 
aircraft, and the Veteran's response to the event or circumstance 
involved a psychological or 
psycho-physiological state of fear, helplessness, or horror.  
See 75 Fed. Reg. 39843 (July 13, 2010).

But, significantly, this most recent regulation amendment has no 
impact on PTSD stressors claimed, as here, to have been 
experienced during combat, or while interned as a prisoner of war 
(POW), or the result of personal or sexual assault since there 
already are special provisions, exceptions, etc., for these other 
type claims.

Nevertheless, evidence in this case all but acknowledges the 
Veteran probably experienced various stressors during his 
military service which underlie his diagnosis of PTSD.  In his 
January 2005 stressor statement, the Veteran claimed he was 
frequently required to travel with supply convoys as extra 
security.  As a result, he often came in contact with small arms 
and artillery fire.  He also stated that at Bao Loc he 
experienced "waves of attacks," including mortar attacks.  
Further, he testified under oath during his November 2008 hearing 
that his duties and responsibilities in Vietnam involved much 
more than just as a finance clerk, his designated MOS.  His 
stressors underlying the diagnosis of PTSD include the attack in 
Bao Loc, when he says he had to serve as a rifleman rather than 
just finance clerk, and trying to deliver supplies to Ban Met 
Hout and coming under fire.  Initially, he did not provide a 
specific timeframe for these alleged events in order for the 
JSRRC to try and independently verify them.  However, following 
his November 2008 hearing and additional information obtained 
during that proceeding, JSRRC determined his unit was in the area 
of Cam Ranh Bay.  The JSRRC also conceded that Vietnam soldiers 
did engage a small number of troops in friendly fire, which 
included the use of small arms and B-40 rockets.  Unfortunately, 
the JSRRC was unable to determine whether the Veteran's unit was 
in the area because it would not be listed in the records.  
Thereafter, a document in the file pertaining to stressor 
corroboration research confirms his stressor based on the above 
statement from the JSRRC.  So while the RO and AMC were unable to 
verify the Veteran's unit was in Bao Loc at the time in question, 
they also ultimately conceded his unit was in Cam Ranh Bay, as he 
testified about during his hearing, and that he was exposed to 
attacks at that other location.

Although these and the other records in the file do not include 
the specific incidents described by the Veteran, the account 
provides reasonable corroboration that small arms, artillery and 
mortar fire was experienced in the vicinity of Bao Loc and Cam 
Ranh Bay while he was stationed there.  And it stands to reason 
that he was exposed to traumatic incidents at these locations.  
There need not be corroboration of every detail of his 
participation in these alleged events.  Suozzi v. Brown, 
10 Vet. App. 307, 311 (1997).  Rather, the mere fact that he was 
stationed with a unit that was present while those enemy attacks 
occurred strongly suggests that he was, in fact, exposed to those 
attacks.  See Pentecost v. Principi, 16 Vet. App. 124 (2002) 
(base subjected to rocket attacks during time the Veteran was 
stationed at the base).  In other words, his presence with the 
unit at the time those attacks occurred corroborates his 
statement that he experienced those attacks personally.

And regarding whether he has consequent PTSD or other mental 
illness, the Veteran had a VA compensation examination in August 
2009 in accordance with the Board's January 2009 remand 
directive.  During this examination, the VA examiner determined 
the Veteran did not meet the DSM-IV criteria for PTSD (although, 
as mentioned, there were prior diagnoses of this condition).  And 
in any event, he did receive a diagnosis of anxiety disorder, 
NOS, which was specifically attributed to his experiences during 
the Vietnam War.  The examiner concluded the Veteran's anxiety 
disorder, NOS, "is at least as likely as not. . . a result of 
his Vietnam experiences."  So there is the required linkage of 
at least the anxiety disorder to his military service, though, 
admittedly, not also PTSD or for that matter depression.  There 
need only be a 50 percent probability of this linkage between his 
current anxiety disorder and those traumatic events in service to 
warrant granting service connection.  38 C.F.R. § 3.102; Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).  And in this instance 
there is indeed at least this balance of evidence for and against 
the claim.


ORDER

Service connection for an anxiety disorder, NOS, is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


